Exhibit PERFORMANCE UNIT AWARD AGREEMENT This instrument is issued as of the 18th day of February, 2010, by ONEOK, Inc., an Oklahoma corporation, (hereinafter referred to as “Corporation”), to «Officer_Name» (hereinafter referred to as “Grantee”), an employee of the Corporation or a division or subsidiary thereof, pursuant to the terms of the ONEOK, Inc. Equity Compensation Plan, effective February 17, 2005, as amended (hereinafter referred to as the “Plan”). 1.Performance Unit Award.This instrument and that certain Notice of Performance Unit Award and Agreement, dated February 18, 2010, a copy of which is attached hereto and incorporated herein by reference (the “Notice of Performance Unit Award and Agreement”), constitute evidence of the issuance and grant of a
